 In the Matter of SEISS MANUFACTURING COMPANYandCOMMITTEE FORINDUSTRIAL ORGANIZATIONCase No. R-629CERTIFICATION OF REPRESENTATIVESJuly 18, 1938On May 26, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election' in theabove-entitled case.The Direction of Election directed that an elec-tion by secret ballot be conducted among the production employees ofSeissManufacturing Company, herein called the Company, at itsToledo, Ohio, plant, who were employed by it during the pay-rollperiod next preceding October 15, 1937, excluding clerical and super-visory employees, to determine whether or not they desired to be repre-sented by Toy Novelty Workers, Local Industrial Union, affiliatedwith the Committee for Industrial Organization, herein called ToyNoveltyWorkers, or by Juvenile Wheel Workers Union, No. 18528,affiliatedwith the American Federation of Labor, herein calledJuvenileWheel Workers, for the purposes of collective bargaining,or by neither.Pursuant to the Direction, an election by secret ballot was held onJune 9, 1938, at Toledo, Ohio, under the direction and supervisionof James P. Miller, the Regional Director for the Eighth Region(Cleveland, Ohio).On June 11, 1938, the said Regional Director,acting pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, issued andduly served upon the parties his Intermediate Report on the election.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible ----------------------------------------33Total ballots cast--------------------------------------------30Total number of ballots counted----------------------------Total number ofvotes infavor of ToyNoveltyWorkers,27Local and Industrial Union, affiliated with the C.I.0------ 15JuvenileWheel Workers Union,No. 18528, affiliatedwith theA. F. of L-----------------------------------0Neither union-----------------------------------------------12Total void ballots------------------ -------------------------0Total blank ballots------------------------------------------0Total number of challenged ballots(not counted) ------------317 N. L R B 4818 N L R. B.. No 42389 390NATIONAL LABOR RELATIONS BOARDIn the Intermediate Report, the Regional Director sustained thechallenges to the three ballots.On June 15, 1938, Juvenile Wheel Workers filed objections to theballot and the Intermediate Report on the ground that the threechallenged ballots should have been counted. It alleged that the em-ployees casting the three ballots are production workers and notsupervisory employees as contended by the Toy Novelty Workers.Areport filed by the representative of the Board who conducted theelection shows that the three employees do not have the right to hire ordischarge and indicates that they spend part of their time doing pro-duction work.The report also shows, however, that they spend aconsiderable portion of their time assigning work to and directing theactivities of other employees and that they report directly to thegeneral foreman, John E. Wyatt.Under the circumstances, we are of the opinion that said employeesare supervisory employees within the meaning of the Direction ofElection.We find therefore that the action of the Regional Directorin sustaining the challenges was correct.By virtue of and 'pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBYCERTIFIED that Toy Novelty Workers, Local and In-dustrial Union, affiliated with the Committee for Industrial Organiza-tion, has, been selected by a majority of the production employees ofthe Seiss Manufacturing Company, at its plant in Toledo, Ohio,excluding clerical and supervisory employees, and that, pursuant toSection 9 (a) of the Act, Toy Novelty Workers, Local and IndustrialUnion, affiliated with the Committee for Industrial Organization, isthe exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.fj